Citation Nr: 0303178	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  99-19 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.

3.  Entitlement to Department of Veterans Affairs (VA) death 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to February 
1972.  The veteran died in March 1997.  The appellant is the 
veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the VA Regional Office (RO) 
in Nashville, Tennessee.

The Board observes that the RO accepted the appellant's 
September 2001 statement as a substantive appeal, but only to 
the issue of whether there is new and material evidence to 
reopen the cause of death claim.  The RO sent the appellant a 
Form 9 to be completed, thus granting an extension to file an 
appeal.  In her October 2001 VA Form 9, the appellant 
indicated that she was appealing all of the issues.  Thus, 
the Board accepts jurisdiction on all issues addressed in the 
statement of the case.


FINDINGS OF FACT

1.  The veteran died in March 1997.

2.  The RO denied service connection for the cause of the 
veteran's death in November 1997.  The appellant was notified 
of that decision and of her appellate rights and procedures 
in November 1997; however, she did not file a timely appeal. 

3.  Effective June 9, 1998, Congress prohibited the grant of 
service connection for disability on the basis that such 
disability resulted from disease attributable to the use of 
tobacco products during the veteran's active service.

4.  The appellant filed her claim to reopen the claim for 
service connection for cause of the veteran's death resulting 
from tobacco use in service after June 9, 1998.

5.  The statutory criteria for eligibility for Dependents' 
Educational Assistance were not met.

6.  In November 1997, the appellant's countable income 
consists of $586 in total monthly income from employment and 
dividends and interest and $626 in total monthly expenses.  
The appellant also reported $113,924 in stocks, bonds, and 
bank deposits.

7.  As of November 1997, the appellant was 52 years of age 
with a life expectancy of 26.1 years.

8.  It is reasonable that some portion of the appellant's 
assets be consumed to pay for her maintenance.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision denying entitlement to 
service connection for cause of the veteran's death is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).

2.  The appellant's claim to reopen the claim of entitlement 
to service connection for cause of the veteran's death 
resulting from tobacco use in service lacks legal merit and 
entitlement under the law.  38 U.S.C.A. § 1103 (West 1999 & 
Supp. 2002).

3.  The statutory requirements for eligibility for Chapter 35 
Dependents' Educational Assistance benefits have not been 
met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 
3.807, 21.3020, 21.3021 (2002).

4.  The corpus of the appellant's estate precludes the 
payment of death pension benefits.  38 U.S.C.A. §§ 1503, 
1543, 5102, 5103, 5103A, 5107, 5312 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.263, 3.271, 3.272, 3.273, 3.274, 3.275 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of death due to tobacco use

In November 1997, the RO denied the appellant's claim for 
service connection for cause of death.  The appellant was 
notified of this decision and her procedural and appellate 
rights by a November 1997 letter.  In a January 2001 
decision, the Board determined that the appellant had not 
submitted a timely appeal.  Prior unappealed decisions of the 
RO are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.160(d), 
20.302(a).

Generally, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
However, this case involves a tobacco use claim.  Congress 
has prohibited the grant of service connection for disability 
on the basis that such disability resulted from disease 
attributable to the use of tobacco products during the 
veteran's active service for claims filed after June 9, 1998.  
38 U.S.C.A. § 1103 (West Supp. 1999 & 2002).  Therefore, as a 
matter of law, any claims received by VA after June 9, 1998, 
are subject to this restriction. 

In her February petition to reopen her claim for service 
connection for the cause of the veteran's death, the 
appellant contended that the veteran became addicted to 
smoking during service and that it was secondary to his 
service-connected anxiety disorder.  In this case, the 
provisions of 38 U.S.C.A. § 1103 are dispositive of this 
theory of entitlement and require that the claim be denied.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As the appellant filed her claim to 
reopen in February 1999, after the promulgation of this 
section, the claim is prohibited as a matter of law.

II.  Entitlement to Chapter 35 Dependents' Education 
Assistance benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

Here, the Board determined that the appellant's petition to 
reopen her claim for service connection for the cause of the 
veteran's death was denied.  The record also reflects that he 
did not have a disability evaluated as total and permanent in 
nature resulting from a service-connected disability at the 
time of his death.  Accordingly, the claimant cannot be 
considered an "eligible person" entitled to receive 
educational benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021(a)(2)(i)(ii).

Because the claimant does not meet the basic criteria under 
the law for eligibility for Dependents' Educational 
Assistance benefits, the law is dispositive without regard to 
any other facts in the case.  Where the law is dispositive, 
the claim must be denied on the basis of absence of legal 
merit.  See Sabonis, 6 Vet. App. 426.  Thus, the appeal for 
Dependents' Educational Assistance benefits must be denied as 
a matter of law.

III.  Death pension

A death certificate shows that the veteran died in March 
1997.  In August 1997, the claimant submitted a claim for VA 
death pension benefits.  Evidence of record reveals that the 
claimant and the veteran were married in June 1968.   
According to the appellant, she had approximately $113,924 in 
stocks, bonds, and bank deposits, and received monthly income 
of $586 in earnings and dividends and interest.  
Subsequently, in September 1997, the claimant submitted a VA 
Form 21-8049, Details of Expenses report showing monthly 
expenses totaling $626 and burial and funeral expenses for 
the veteran totaling $7,484.  The appellant did not report 
any medical expenses.  By a November 1997 letter, the RO 
informed the appellant that she was entitled to $614 for the 
month of the veteran's death, but that while her expenses 
exceeded her income by $40, her net worth was excessive for 
the purposes of improved VA death pension benefits.  The RO 
determined that her life expectancy was 26.1 years.

The surviving spouse of a veteran is entitled to receive VA 
improved death pension where the veteran satisfies the 
service requirements of section 1521(j) or, at time of death, 
was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability.  38 
U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Basic entitlement 
exists if, among other things, the surviving spouse meets the 
net worth requirements and has an annual income not in excess 
of the applicable maximum annual pension rate.  38 U.S.C.A. § 
1521(c); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.24, 3.274.

The statutes and regulations governing pension provide that 
pension shall be denied or discontinued when the corpus of 
the estate is such that under all the circumstances, 
including consideration of annual income, it is reasonable 
that some part of the corpus of such estate be consumed for 
the surviving spouse's maintenance.  38 U.S.C.A. § 
1543(a)(1); 38 C.F.R. § 3.274(c).  The terms "corpus of 
estate" and "net worth" mean the market value, less mortgages 
or other encumbrances, of all real and personal property 
owned by the appellant, except the appellant's dwelling 
(single family unit), including a reasonable lot area, and 
personal effects suitable to and consistent with the 
appellant's reasonable mode of life.  38 C.F.R. §§ 3.263(b), 
3.275(b).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; number of dependents; 
and, potential rate of depletion, including unusual medical 
expenses.  38 C.F.R.  
§ 3.275(d).  Consideration of the above mentioned factors is 
necessary since it is inconsistent with the pension program 
to allow a claimant to collect a pension while simultaneously 
retaining a sizable estate. 

While the Board can certainly empathize with any financial 
difficulty the surviving spouse may experience, given the 
total net worth of more than $113,924, the Board finds that 
the RO was correct in concluding that the appellant's net 
worth was high enough to preclude her from receiving pension 
benefits. The Board notes that her assets primarily consist 
of certificates of deposit and money market accounts, and 
thus the property can be readily converted into cash at no 
substantial sacrifice. Her life expectancy as noted by the 
RO, was 26.1 years at the time that the RO made its 
determination.  The information then available indicates that 
her assets, income, and expenses were such that even without 
VA benefits, her assets would not be depleted over the period 
that approximately corresponded to her life expectancy.

The Board notes that the appellant's claim has been denied 
not because of income but because of the actual size of her 
estate, under 38 U.S.C.A. § 1543 and 38 C.F.R. § 3.274.  
Therefore, the provisions of 38 C.F.R. § 3.272(e) do not 
support a claim under the facts of this case.  Although 
income and expenses are considered in the Board's 
determination, with a large estate, it is still not 
unreasonable on the basis of the facts in this case for her 
to be expected to consume some part of the corpus of her 
estate for maintenance.  

In summary, the RO correctly determined that it is reasonable 
that some portion of the appellant's assets be consumed to 
pay for her maintenance.  It is clear from the evidence of 
record that the appellant has ample assets in liquid form 
which may be used to meet her living expenses.  Although her 
liquid assets can be expected to be depleted over time, the 
assets are sufficient to meet her necessary living expenses 
for a significant period of time.  Should the appellant's net 
worth become significantly depleted in the future, she may 
again file a claim for death pension benefits.  Accordingly, 
the Board concludes that the corpus of the appellant's estate 
precludes the payment of death pension benefits and the claim 
must be denied.

IV.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant was advised of the 
applicable laws and regulations, and the evidence needed to 
substantiate her claim by the July 2001 statement of the case 
and the November 2002 supplemental statement of the case.  
Moreover, the July 2001 statement of the case notified the 
appellant of the specific provisions of the VCAA including 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  She was advised that it was her responsibility to 
either send medical treatment records from the veteran's 
private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  The appellant was also asked to advise VA 
if there were any other information or evidence she 
considered relevant to her claim so that VA could help by 
getting that evidence.  

The Board observes that the appellant submitted statements 
from a nurse and a physician in support of her claim to 
reopen; however, given that the appellant's reopened claim 
was precluded by law, further development was not necessary.  
Additionally, the July 2001 statement of the case advised the 
appellant of basis of the denial of her claims for Chapter 35 
Dependents' Educational Assistance and death pension.  She 
did not submit any evidence or arguments in support of these 
claims to indicate that her financial circumstances had 
changed.   Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records, VA clinical records and examination reports, and 
private medical records.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
claimant has had ample notice of what might be required or 
helpful to establish the claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The appellant's petition to reopen her claim of entitlement 
to service connection for cause of the veteran's death 
resulting from tobacco use is denied.  

Eligibility for Chapter 35 Dependents' Education Assistance 
benefits is denied.  

The appellant's net worth was excessive for receipt of 
improved death pension benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

